DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species 1a in the reply filed on 05/25/2022 is acknowledged.
Claims 1-3, 5-6, 8, and 10 are allowable. The restriction requirement between species 1a, 1b, 2a, 2b, and 3, as set forth in the Office action mailed on 03/29/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/29/2022 is partially withdrawn.  Claims 4, 7, and 9, directed to species 1b, 2a and 2b are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to species 3 remains withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-20 directed to species 3 non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1024 and 1028 in fig. 10A-10B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:	Cancelled claims 11-20.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 1): the method comprising radially expanding the proximal and distal expandable members, wherein a proximal end of the proximal expandable member and a distal end of the proximal expandable member are everted, and wherein a proximal end of the distal expandable member and a distal end of the distal expandable member are everted; advancing the distal end of the proximal expandable member distally and retracting the proximal end of the distal expandable member proximally so that the distal end of the proximal expandable member and the proximal end of the distal expandable member move toward one another. The closest prior art references include Gurm et al. (US 2006/0025843 A1), Globerman et al. (US 2006/0100694 A1), and Israel (US 2006/0155356 A1).
Gurm teaches of a method of treating a bifurcated vessel comprising radially expanding the proximal 16 and distal 14 expandable members, wherein a proximal end of the proximal expandable member and a distal end of the proximal expandable member are everted (see fig. 5), and wherein a proximal end of the distal expandable member and a distal end of the distal expandable member are everted (see fig. 5). Gurm fails to teach advancing the distal end of the proximal expandable member distally and retracting the proximal end of the distal expandable member proximally so that the distal end of the proximal expandable member and the proximal end of the distal expandable member move toward one another.
Globerman teaches (fig. 6A-7B) of a method of treating a bifurcated vessel comprising radially expanding the proximal 606 and distal 608 expandable members. Globerman also appears to show in fig. 7A-7B advancing the distal end of the proximal expandable member distally and retracting the proximal end of the distal expandable member proximally so that the distal end of the proximal expandable member and the proximal end of the distal expandable member move toward one another, however this is not taught in the specification and is in contrast to what is shown in fig. 6A-6B and described. Globerman also fails to teach a proximal end of the proximal expandable member and a distal end of the proximal expandable member are everted, and wherein a proximal end of the distal expandable member and a distal end of the distal expandable member are everted.
Israel teaches of a method of treating a bifurcated vessel comprising radially expanding the proximal and distal expandable members 12, wherein a proximal end of the proximal expandable member and a distal end of the proximal expandable member are everted, and wherein a proximal end of the distal expandable member and a distal end of the distal expandable member are everted (see fig. 2-4). Israel fails to teach advancing the distal end of the proximal expandable member distally and retracting the proximal end of the distal expandable member proximally so that the distal end of the proximal expandable member and the proximal end of the distal expandable member move toward one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771